Case 1:16-cr-00363-LAK Document 37 Filed 04/29/20 Page 1of1

Memorandum Endorsement United States v. Danosowah, 16-cr-0363 (LAK)
Defendant’s motion for an order directing the Metropolitan Correctional Center to

release him to home confinement forthwith [DI 33], as supplemented by additional filings

improperly docketed as motions [DI 34, DI 36], is denied, substantially for the reasons set forth in

the government’s opposition [DI 35]. The Clerk shall terminate DI 34 and 36 as well as DI 33.
SO ORDERED.

Dated: April 29, 2020

/s/ Lewis A Kaplan

 

Lewis A. Kaplan
United States District Judge

 
